

116 S3559 IS: Immediate Relief for Rural Facilities and Providers Act of 2020
U.S. Senate
2020-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3559IN THE SENATE OF THE UNITED STATESMarch 21, 2020Mr. Bennet (for himself, Mr. Barrasso, Ms. Smith, Mr. Gardner, Mr. Jones, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide emergency financial assistance to rural health care facilities and providers impacted by the COVID-19 emergency.1.Short titleThis Act may be cited as the Immediate Relief for Rural Facilities and Providers Act of 2020.2.Rural health care facility grants(a)PurposeIt is the purpose of this section to provide funding to stabilize rural hospitals and provide immediate financial relief to prepare and respond to the COVID-19 emergency.(b)GrantsThe Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall establish an emergency operating grant program and shall award an emergency operating grant to an eligible Medicare participating health care facility.(c)Allotments and payments(1)AllotmentsThe Secretary shall, from amounts appropriated under subsection (i), allot to each facility eligible for a grant under this section the sum of—(A)an amount equal to the number of patient days (including acute, swing-bed, and observation days) from January 1, 2019, to April 1, 2019, with respect to the facility, multiplied by $1,000; and(B)an amount equal to the total amount of reimbursements from all payer sources to the facility from January 1, 2019, to April 1, 2019.(2)PaymentsThe Secretary shall make payments under grants awarded to eligible facilities under this section in the amount of the allotments described in paragraph (1).(3)Time of grantA one time payment shall be made under a grant awarded under this section not later than 14 days after the date of enactment of this Act.(d)Eligible facilities(1)In generalTo be eligible to receive a grant under subsection (b), a Medicare participating health care facility shall submit to the Secretary an application described in paragraph (2).(2)ApplicationAn application under this paragraph shall be submitted to the Secretary not later that 180 days after the date of enactment of this Act and shall contain such information that the Secretary may require, including—(A)a certification that—(i)the facility will suffer financial losses as a result of the COVID-19 emergency; and(ii)in the absence of an emergency grant under this section, the facility would be forced to either reduce staffing or operations;(B)an assurance that the amount requested under the grant exceeds 130 percent of the amount of revenue collected by the facility during the same period of the year preceding the year for which the request under this section is made;(C)the amount of spending incurred by the facility as a result of the COVID-19 emergency;(D)a description on how the facility will use grant funds; and(E)an assurance that the facility followed the Secretary’s recommendations related to the COVID-19 emergency.(e)Reconciliation(1)In generalNot later than 2 years after the date on which the COVID-19 emergency ends (as determined by the Secretary), the Secretary shall promulgate regulations under which a facility that receives an emergency grant under this section shall reconcile the amount of the emergency grant with—(A)the entire amount of the grant allotted to the facility in the case of a facility that was determined not to be eligible under subsection (d);(B)any reimbursements received by the facility from third parties for services provided during such emergency; and(C)any portion of the grant funds that exceeds 130 percent of the amount of revenue collected by the facility during the same 90-day period of the year preceding the year for which the grant is being made as determined through such reconciliation to have been recovered by the facility through third-party payors, in addition to any additional spending incurred by the facility as a result of the COVID-19 emergency, with the Federal Government.(2)RecoupmentThe regulations under this subsection shall include procedures through which the Federal Government may recoup any portion of grant funds described in paragraph (1).(f)Limitations on use of funds(1)Construction of facilities(A)LimitationsGrants awarded under this section shall not be used by the facility for the purchase or improvement of land, or the purchase, construction, or permanent improvement of any building.(B)WaiverThe Secretary may wave the limitation contained in subparagraph (A) upon a facility request for such a waiver, if the Secretary finds that the request describes circumstances that justify the purchase of land or the constrictive of facilities (or the making of permanent improvements) related to the COVID-19 emergency.(2)Political activitiesGrants awarded under this section shall not be used in a manner involving the use of grant funds, provisions of services, or the employment or assignment of personnel, in a manner supporting or resulting in the identification of such programs with any partisan or nonpartisan political activity or any political activity associated with a candidate, or contending faction or group, in an election for public or party office.(g)Legal actionA facility that receives an emergency grant under this section shall be prohibited from commencing any legal action against a patients to recover any costs associated with care provided to the patient during the COVID-19 emergency.(h)DefinitionsIn this section:(1)COVID-19 emergencyThe term COVID-19 emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID-19).(2)Medicare participating health care facilityThe terms Medicare participating health care facility and facility mean—(A)an entity designated as—(i)a Critical Access Hospital under section 485 of subpart F of title 42, Code of Federal Regulations; or(ii)a subsection (d) hospital (as defined in paragraph (1)(B) of section 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B))) that is located in a rural area (as defined in paragraph (2)(D) of such section); and(B)a provider of services enrolled in the Medicare program under section 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)).(3)SecretaryThe term Secretary means the Secretary of Health and Human Services. (i)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 3.Reimbursement adjustment for swing bed program(a)PurposeIt is the purpose of this section to improve the health care system to prepare and respond to the COVID-19 emergency (as defined in section 2).(b)AdjustmentThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall increase reimbursements for rural hospitals under the swing bed program for the duration of the COVID-19 emergency.(c)AmountThe amount of an increase under subsection (b) shall equal 20 percent of the amount of the swing bed reimbursement that a rural hospital involved would otherwise receive under the swing bed program.(d)TerminationThis section shall not apply beginning on the date that is 30 days after the date on which the COVID-19 emergency ends (as determined by the Secretary).4.Emergency grants for physicians’ and health care providers’ practices(a)PurposeIt is the purpose of this section to provide funding to provide immediate relief and stabilization for physicians’ and health care providers’ practices through emergency grants to prepare and respond to the COVID-19 emergency.(b)AmendmentTitle III of the Public Health Service Act is amended by inserting after section 330A–1 (42 U.S.C. 254c–1a) the following:330A–2.Emergency grants for physicians’ and health care providers’ practices(a)In generalThe Secretary shall establish a program to support physicians’ and health care providers’ practices by awarding emergency grants to eligible health care practices and ambulatory surgery centers.(b)Allotments and payments(1)AllotmentsThe Secretary shall, from amounts appropriated under subsection (e), allot to each eligible health care practice or ambulatory surgery center an amount equal to the actual payroll for the eligible health care practice or ambulatory surgery center during the period beginning January 1, 2019, and ending April 1, 2019.(2)PaymentsThe Secretary shall make payments under grants awarded under this section to each eligible health care practice or ambulatory surgery center in the amount of the allotment described in paragraph (1) with respect to each such practice or center.(3)Time of grantNot later than 14 days after the date of enactment of this section, the Secretary shall make a one-time payment under a grant under this section to each eligible health care practice or ambulatory surgery center.(c)Utilization of paymentsPayments made under subsection (b) shall be utilized, with respect to the grantee involved, to compensate—(1)all hourly staff up to $25 per hour and salaried staff up to $75,000 in full; and(2)all hourly staff above $25 per hour and salaried staff above $75,000 at a rate of $25 per hour or $75,000 in annual salary.(d)DefinitionsIn this section:(1)Ambulatory surgery centerThe term ambulatory surgery center has the meaning given such term in section 1833(i) of the Social Security Act. (2)Eligible health care practiceThe term eligible health care practice means a corporation, limited liability company, or unincorporated personal entity that provides health care services of a physician or a health care provider as licensed under State law.(3)Health care providerThe term health care provider means an individual providing health care services under State law as determined by the Secretary.(4)PhysicianThe term physician means an individual that meets the definition under section 1861(r) of the Social Security Act. (e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section..5.Emergency low-interest loans for physicians’ and health care providers’ practicesThe Small Business Act is amended by inserting after section 32 (15 U.S.C. 657b) the following:33.2020 emergency low-interest loans for physicians’ and health care providers’ practices(a)PurposeIt is the purpose of this section to provide low-interest loans for physicians’ and health care providers’ practices or ambulatory surgery centers, which as a result of the COVID-19 emergency, have suffered a significant financial impact.(b)Low-Interest loansThe Administrator shall provide any eligible health care practice or ambulatory surgery center, which as a result of the COVID-19 emergency, has suffered a significant financial impact, a loan in such amount as may be necessary to enable such enterprise to maintain or resume operations in order to assist in maintaining and restoring the economic viability of the practice or center. Loans authorized by this section shall be made without regard to limitations on the size of loans which may otherwise be imposed by any other provision of law or regulations promulgated pursuant thereto.(c)InterestAny loan made under this section shall be subject to not to exceed .25 percent interest, and the President, if determined necessary, may defer payments of principal for a period not to exceed 3 years after the date of such loan.(d)Deferred interest accrualInterest on a loan under this section shall not begin to accrue until the date that is 24 months after the date on which the COVID-19 emergency officially ends (as determined by the Administrator).(e)Other Federal assistanceLoans made under this section shall be in addition to any other Federal emergency assistance available, except that such other assistance may be adjusted or modified to the extent determined appropriate by the Administrator.(f)DefinitionsIn this section:(1)Ambulatory surgery centerThe term ambulatory surgery center has the meaning given such term in section 1833(i) of the Social Security Act.(2)Eligible health care practiceThe term eligible health care practice means a corporation, limited liability company, or unincorporated personal entity that provides health care services of a physician or a health care provider as licensed under State law.(3)Health care providerThe term health care provider means an individual providing health care services under State law as determined by the Administrator.(4)PhysicianThe term physician means an individual that meets the definition under section 1861(r) of the Social Security Act.(g)SunsetLow-interest loans under this section to eligible health care practices and ambulatory surgery centers shall only be made during the duration of the COVID-19 emergency.(h)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section..